SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

297
KA 11-02598
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JURELL D. BARBER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


PETER J. DIGIORGIO, JR., UTICA, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered September 8, 2010. The judgment convicted
defendant, upon his plea of guilty, of burglary in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of burglary in the first degree
(Penal Law § 140.30 [2]) and, in appeal No. 2, defendant appeals from
a judgment convicting him upon his plea of guilty of criminal
possession of a weapon in the second degree (§ 265.03 [3]). Defendant
contends in both appeals that his waiver of the right to appeal is
invalid. We reject that contention. The record establishes that
County Court “ ‘engage[d] the defendant in an adequate colloquy to
ensure that the waiver of the right to appeal was a knowing and
voluntary choice’ ” (People v Ripley, 94 AD3d 1554, 1554, lv denied 19
NY3d 976; see People v Wright, 66 AD3d 1334, 1334, lv denied 13 NY3d
912), and that defendant understood that the right to appeal is
separate and distinct from those rights automatically forfeited upon a
plea of guilty (see People v Lopez, 6 NY3d 248, 256; Ripley, 94 AD3d
at 1554; People v Korber, 89 AD3d 1543, 1543, lv denied 19 NY3d 864).
Defendant’s valid waiver of the right to appeal encompasses his
challenge to the severity of the sentence in appeal No. 1 (see Lopez,
6 NY3d at 256).

     Although defendant’s contention in appeal No. 2 that his guilty
plea was not knowing, voluntary and intelligent survives his waiver of
the right to appeal, defendant failed to preserve that contention for
our review inasmuch as he did not move to withdraw the plea or to
vacate the judgment of conviction (see People v Theall, 109 AD3d 1107,
1107-1108; People v Rossborough, 101 AD3d 1775, 1776; People v
                                 -2-                           297
                                                         KA 11-02598

Russell, 55 AD3d 1314, 1314-1315, lv denied 11 NY3d 930), and this
case does not fall within the narrow exception to the preservation
requirement (see People v Lopez, 71 NY2d 662, 666). Although
defendant stated during the plea colloquy that he possessed the weapon
in his home, he further admitted that he “ha[d] been previously
convicted of a[ ] crime” (Penal Law § 265.02 [1]; see § 265.03 [3];
see generally People v Hughes, 22 NY3d 44, 49-50). Where, as here,
“the defendant has a previous conviction, the [home exception] never
comes into play, [and] its inapplicability is not an element of the
offense” (People v Jones, 22 NY3d 53, 60).

     Finally, defendant contends in appeal No. 2 that the indictment
was jurisdictionally defective because it did not allege that the home
exception was inapplicable (see Penal Law § 265.03 [3]). Although
that contention survives his waiver of the right to appeal (see People
v Iannone, 45 NY2d 589, 600-601; People v Holmes, 101 AD3d 1632, 1633,
lv denied 21 NY3d 944; People v Crummell, 84 AD3d 1393, 1394, lv
denied 17 NY3d 858), it is without merit (see Jones, 22 NY3d at 60).




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court